UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-Q (Mark one) þ QuarterlyReport under Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the quarterly period June 30, 2011 Transition Report under Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission file number 333-127389 WEBTRADEX INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Nevada Applied for (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 47 Avenue Road, Suite 200 Toronto, ON Canada M5R 2G3 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (416) 929-1806 Indicate by check mark whether the issuer (1) has filed all reportsrequired to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No  Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þ No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of July 22, 2011,there wereapproximately 15,510,000shares of the Issuer's common stock, par value $0.001 per share outstanding. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this quarterly report on Form 10-Q contain or may contain forward-lookingstatements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements were based on various factors and were derived utilizingnumerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to,economic, political and market conditions and fluctuations, government and industry regulation,interest rate risk, U.S. and global competition, and other factors including the risk factors set forth in our Form 10-K. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to placeundue reliance on these forward-looking statements, which speak only as of the date of thisreport. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoingobligations todisclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipatedevents. For any forward-looking statements contained in any document, we claim the protection of the safe harbour for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. INDEX PART I FINANCIAL INFORMATION Item 1 Financial Statements Item 2 Management’s Discussion and Analysis or Plan of Operations Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4T Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults upon Senior Securities Item 4 Submission of Matters to a Vote of Security Holders Item 5 Other Information Item 6 Exhibits Signature PART I FINANCIAL INFORMATION Item 1 – Financial Statements INDEX TO FINANCIAL STATEMENTS Balance Sheet F-2 Statement of Operations F-3 Statement of Stockholders’ Equity F-4 Statement of Cash Flows F-5 Notes to Financial Statement F-6 Webtradex International Corporation (an exploration stage enterprise) Balance Sheet 30-Jun-11 31-Mar-11 ASSETS CURRENT ASSETS Cash $ Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ Note payable Advances from stockholder Total current liabilities LONG-TERM LIABILITIES Notes payable Total long-term liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock, $0.001 par value, authorized 200,000,000 shares; 15,510,000 issued and outstanding Additional paid-in capital Accumulated other comprehensive income Deficit accumulated during the pre-exploration stage Total stockholders’ equity Total Liabilities andStockholders’ Equity $ The accompanying notes are an integral part of the financial statements Webtradex International Corporation (an exploration stage enterprise) Statement of Operations Three months ended June 30, Cumulative from February 23, 2005 (inception) to June 30, 2011 REVENUES - - - OPERATING EXPENSES: General and administrative expenses Geological, mineral, prospecting costs - - Interest expense - Professional fees Total expenses Other comprehensive income from abandonment of conversion rights - - Net income (loss) Income (loss) per weighted average common share Number of weighted average common shares outstanding The accompanying notes are an integral part of the financial statements Webtradex International Corporation (an exploration stage enterprise) Statement of Shareholders’ Equity (Deficit) Number of shares Common stock Additional Paid-in Capital Deficit Accumulated During Pre-exploration stage Accumulated Other Comprehensive Income Total Stockholders' Equity BEGINNING BALANCE, February 23, 2005 0 $- $- $- $- $- Shares issued at $0.001 0 - - Shares issued at $0.003 - - Shares issued at $0.0025 - - Shares issued at $0.01 - - Net loss - BALANCE, March 31, 2005 - Net loss - BALANCE, March 31, 2006 - Shares issued for services 3 - - Net loss - BALANCE, March 31, 2007 - Shares issued for services 2 - - Net comprehensive loss - Net loss - BALANCE, March 31, 2008 Net loss - BALANCE, March 31, 2009 Net loss - - - BALANCE, March 31, 2010 2 for 1 forward split Net loss BALANCE, March 31, 2011 Net loss - ENDING BALANCE, June 30, 2011 The accompanying notes are an integral part of the financial statements Webtradex International Corporation (an exploration stage enterprise) Statement of Cash Flows Three months ended June 30, Cumulative from February 23, 2005 (inception) to June 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss Adjustments to reconcile net loss to net cash used by operating activities: Common stock issued for services - - Amortization of note payable discount - Amortization of prepaid interest - - Changes in operating assets and liabilities Increase (decrease) in accounts payable and accrued liabilities - (Increase) decrease in prepaid expenses - - - Net cash provided (used) by operating activities CASH FLOWS FROM FINANCING ACTIVITIES: Common stock issued for cash - - Proceeds from short term loans from shareholder - Proceeds from notes payable - - Payments on notes payable - - Net cash provided by financing activities - Net increase (decrease) in cash CASH, beginning of year - CASH, end of period SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Non-Cash Financing Activities: None The accompanying notes are an integral part of the financial statements Webtradex International Corporation (an exploration stage enterprise) Three months ended June 30, 2011 NOTES TO FINANCIAL STATEMENTS NOTE 1 –BUSINESS DESCRIPTION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Description Webtradex International Corporation (the “Company”), incorporated on February 23, 2005 under the laws of the state of Nevada, is a chartered development stage corporation, which conducts business from its executive office in Toronto, Ontario, Canada. Condensed Interim Financial Statements The accompanying interim condensed financial statements of Webtradex International Corporation for the three months ended June 30, 2011, have been prepared by the Company without audit.In the opinion of management, all adjustments necessary for a fair presentation of the financial position, results of operations, and cash flows June 30, 2011, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s March 31, 2011 audited financial statements.The results of operations for the periods ended March 31, 2011 are not necessarily indicative of the operating results for the full years. The balance sheet at March 31, 2011 has been derived from the audited financial statements at that date, but does not include all of the financial information and disclosures required by Generally Accepted Accounting Principles (“GAAP’) for complete financial statements. NOTE 2 - GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management’s plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern.As of June 30, 2011, the Company has an Accumulated Deficit amount of $174,663. Webtradex International Corporation (an exploration stage enterprise) Three months ended June 30, 2011 NOTES TO FINANCIAL STATEMENTS NOTE 3 – RECENT ACCOUNTING PRONOUNCEMENTS Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company.Management has reviewed the aforementioned rules and releases and believes any effect will not have a material impact on the Company's present or future consolidated financial statements. NOTE 4 – INCOME TAXES The Company accounts for income taxes under FASB Codification Topic 740 which requires use of the liability method.Topic 740 provides that deferred tax assets and liabilities are recorded based on the differences between the tax bases of assets and liabilities and their carrying amounts for financial reporting purpose, referred to as temporary differences. Deferred tax assets and liabilities at the end of each period are determined using the currently enacted tax rates applied to taxable income in the periods in which the deferred tax assets and liabilities are expected to be settled or realized. A valuation allowance has been applied against the net deferred tax assets and any provision for tax benefit, due to the uncertainty of its ultimate realization. NOTE 5 – SUBSEQUENT EVENTS The management has evaluated all recently issued accounting pronouncements through the filing date of these financial statements and believes that these pronouncements will not have a material effect on the Company’s position and results of operations. Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with our Financial Statements and Notes thereto appearing elsewhere in this Report on Form 10-Q as well as our other SEC filings. Overview We were incorporated on February 23, 2005 under the laws of the state of Nevada. We have had several changes in our officer and director since inception and up to March 9, 2010 when Mr. Kam Shah became our sole president,secretary, treasurer and chief executive officer. TheCompany is a start-up, developmental stage company and has not yet generated or realized anyrevenues from business operations. The Company's business strategy originally focused on Chip claim explorationin Canada. In 2007 the Company decided to exit this business plan and seek a different plan that would require less start-up capital to develop. Since then, the Company has not yet been able to attract and secure any viable business activity. We must therefore raise cash from sources such as investments by others in the Company, borrowing from existing shareholders and throughpossible transactions with strategic or joint venture partners. In the event we raise cash, we will likely use such funds to develop a new business plan, which is as yet undetermined. We do not plan to use any capital raised for the purchase of any plant or significant equipment. The following discussion and analysis should be read in conjunction with the financial statements and accompanying notes of the Company for the three months ended June 30, 2011 and the audited financial statements and notes for the year ended March 31, 2011. Business Plan and Strategy As a direct result of the Company’s decision not to pursue its previous business plans, it has reverted to the development stage. The Company is currently seeking business opportunities including a business combination with an operating business with significant growth potential. As of yet, we have no definitive agreements or understandings with any prospective business combination candidates and there are no assurances that we will find a suitable business with which to combine. Results of operations The Company did not have any operating income since its inception on February 23, 2005 through June 30, 2011. For the period from inception through to the quarter ended June 30, 2011, the registrant recognized a net loss of $178,889. The significant operating expenses for the three months ended June 30, 2011, included $737 in general and administrative expenses and $1,000 in professional fees. For the three months ended June 30, 2010, the significant expenses were $4,443 in general and administrative expenses and $11,400 in professional fees. Financial Condition, Liquidity and Capital Resources For the three months ended June 30, 2011 and 2010, the Company has not generated cash flow from operations. Consequently, the Company has been dependent upon its shareholders and associates to fund its cash requirements. Our present material commitments are professional. In the event that we engage in any merger or other combination with an operating company, it is likely that we will have additional material commitments. As of June 30, 2011, the Company had cash of $838. The Company's total assets decreased from $5,648 as of June 30, 2010 to $838. At June 30, 2011, total liabilities increased from $133,870 to $152,526. This increase is attributable to additional borrowing to pay expenses. As of June 30, 2011,the Company had ordinary trade payables, accrued liabilities, short term loans and a stockholder loans. The Company is seeking to raise capital to implement the Company's business strategy.In the event additional capital is not raised or alternatively debt financing is not available from our shareholders, the Company may seek a merger, acquisition or outright sale. Going Concern The accompanying financial statements have been prepared assuming that we will continue as a going concern. We have a stockholders deficit of $174,663 and a working capital deficiency of approximately $152,000 at June 30, 2011, and net losses from operations of $1,737 and $16,700, respectively, for the years ended June 30, 2011 and 2010.These conditions raise substantial doubt about our ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Critical Accounting Policies The preparation of financial statements in conformity with generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. Item 3 - Quantitative and Qualitative Disclosures about Market Risk As a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information required by this item. Item 4T - Controls and Procedures Our management, with the participation of our Chief executive officer who is also our financial officer, carried out an evaluation of the effectiveness of our “disclosure controls and procedures” (as defined in the Exchange Act Rules 13a-15(e) and 15-d-15(e)) as of the end of the period covered by this report (the “Evaluation Date”). Based upon that evaluation, the chief executive andfinancial officer concluded that as of the Evaluation Date, our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act (i) is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms and (ii) is accumulated and communicated to our management, including our chief executiveand financial officer, as appropriate to allow timely decisions regarding required disclosure. Our management, including chief executive and financial officer, does not expect that our disclosure controls and procedures or our internal controls will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, management’s evaluation of controls and procedures can only provide reasonable assurance that all control issues and instances of fraud, if any, within Webtradex International Corp have been detected. PART II OTHER INFORMATION Item 1: Legal Proceedings None. Item 1A: Risk Factors No material changes in previously disclosed risk factors presented in Form 10-K, filed on June 27, 2011. Item 2: Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3: Defaults upon Senior Securities None Item 4:Submission of Matters to a Vote of Security Holders None Item 5: Other Information None Item 6: Exhibits (a) The followingsets forth thoseexhibits filed pursuant to Item 601 of Regulation S-K: Exhibit NumberDescriptions *Certification of the Chief Executive and Financial Officer pursuant to Section 302 of Sarbanes-OxleyAct of 2002. *Certification of the Chief Executive and Financial Officer pursuant to Section 906 of Sarbanes-Oxley Act of 2002. The Company will be furnishing Exhibit101 within 30days of the filing date of this Form 10-Q, as allowed under the rules of the Securities and Exchange Commission *Filed herewith. (b) The followingsets forth theCompany'sreports on Form 8-K that have been filed during the quarter for which this report is filed: None. SIGNATURE Pursuantto therequirementsofSection13 or 15(d) of theSecurities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Webtradex International Corporation By: /s/ Kam Shah Kam Shah Chief Executive Officer, President and Chairman of the Board* Date:July 22, 2011 *Kam Shah hassignedboth onbehalfof theregistrantas a duly authorized officer and as the Registrant's principal accounting officer.
